DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks pages 8-10 filed July 26, 2022, with respect to the rejection(s) of claim(s) 1, 6, 8, 13, 15 and 20 under 3 U.S.C. 102 and  claim(s) 2-4, 9-11 and 16-18 under 3 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious employing machine learning techniques to build nonlinear relationships between the light (basic) and heavy (advanced) gas measurements and corresponding porosity values; and estimating reservoir porosity using the nonlinear relationships between the light (basic) and heavy (advanced) gas measurements and their corresponding porosity values, in combination with all other limitations as claimed by Applicant.
	Regarding claim 8, the prior art fails to anticipate or render obvious employing machine learning techniques to build nonlinear relationships between the light (basic) and heavy (advanced) gas measurements and corresponding porosity values; and estimating reservoir porosity using the nonlinear relationships between the light (basic) and heavy (advanced) gas measurements and their corresponding porosity values, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, the prior art fails to anticipate or render obvious employing machine learning techniques to build nonlinear relationships between the light (basic) and heavy (advanced) gas measurements and corresponding porosity values; and estimating reservoir porosity using the nonlinear relationships between the light (basic) and heavy (advanced) gas measurements and their corresponding porosity values, with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Zuo et al. in U.S. Patent Publication 2016/0348480 teaches “ performing a plurality of realizations of models of the hydrocarbon reservoir according to a respective plurality of one or more plausible dynamic processes to generate one or more respective modeled fluid properties. The method includes selecting the one or more plausible dynamic processes based at least in part on a relationship between the first fluid property data, the second fluid property data, and the modeled fluid properties obtained from the realizations to identify potential disequilibrium in the hydrocarbon reservoir” (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865